Per Curiam.

Respondent was admitted to the Bar in the Third Judicial Department in 1956. The petition contains two. *167charges of professional misconduct. The Referee, after a hearing, sustained both charges and the report is hereby confirmed.
In the first charge it was alleged that the Committee on Grievances wrote to the respondent forwarding a copy of a complaint made against the respondent and requested a statement of explanation. Respondent did not answer and additionally, failed to respond to further communications. Thereafter, the respondent failed to answer a subpoena duces tecum directing his appearance before the Committee on Grievances. In charge numbered 2 it is alleged that although the respondent effected a settlement with regard to a negligence action which had been entrusted to him, he nevertheless failed to conclude the matter by the required application for an order of infant’s compromise. It is further alleged that after the client made complaint to the Committee on Grievances, respondent failed to answer communications of the committee and did not appear pursuant to a subpoena duces tecum.
The record also reveals that the respondent did not interpose a formal answer although he subsequently submitted an affidavit, apparently in mitigation of the charges. Respondent did appear before the Referee at the hearings but although he indicated that he would produce certain documentation to clarify the situation with regard to the facts underlying charge numbered 1, respondent, nevertheless, failed to appear on the adjourned hearing date. In all the circumstances and considering respondent’s prior admonitions from the Committee on Grievances, respondent should be suspended for a period of one year. In the event of an application for reinstatement, respondent will be required to explain his failure to appear before the Referee on the adjourned hearing date, as well as the failure to submit papers on this motion to confirm the Referee’s report.
Kupperman, J. P., Murphy, Lupiano, Tilzer and Capozzoli, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of one year, effective April 21,1975.